Mahoney, J.
This is a proceeding pursuant to section 298 of the Executive Law, seeking judicial review of determination and order of the State Division of Human Rights (Division) dated July 3, 1974, which dismissed petitioner’s complaint without a hearing for lack of probable cause, and the affirming decision and order of the State Human Rights Appeal Board (Appeal Board) dated January 20, 1975.
Petitioner, Raymond Freeman, a black employee of respondent Xerox Corporation, by verified complaint alleged unlawful discriminatory practice relating to employment by denial of equal terms, conditions and privileges of employment in suspending him from employment. The pertinent factual allegations of the complaint are that petitioner had been arrested and charged with assault of a State trooper while traveling on the New York State Thruway as a result of which arrest petitioner was placed on indefinite suspension of employment by Xerox pending final disposition of his legal status. Petitioner further alleged that he was black and, based on his *22foregoing allegations, he charged Xerox with an unlawful discriminatory practice relating to employment because of his race and color, in violation of section 296 of the Executive Law (New York Human Rights Law).
Following the filing of the complaint as provided under subdivision 2 of section 297 of the Executive Law, an investir gation was made by the Division to determine jurisdiction and probable cause as to whether Xerox had or was engaged in an unlawful discriminatory practice. A conference was held attended by petitioner, without counsel, and respondent Xerox by counsel and its Industrial Relations Specialist. A summarization of that investigation and report reflects that Xerox has an established policy in treatment of employees arrested and charged with serious violations of the law, which policy entailed company review of the facts and circumstances of the specific case, with authorized discretionary suspension pending legal disposition of the charges against the subject employee.
At the investigation conference Robert Hayes, Industrial Relations Specialist of Xerox, stated that petitioner’s arrest was brought to his attention through a newspaper publication story of the incident, a copy of which was submitted as an exhibit. After confirming the accuracy of the published report by the company’s Security Division, it was the joint determination of Hayes and his immediate supervisor to suspend petitioner from employment pending legal disposition of petitioner’s case. Hayes further stated that the "seriousness of the allegations”, which involved a "crime of violence” required that determination in order for the company to safeguard its employees. Supplementing the investigation conference, Xerox submitted five case files involving white employees who were placed on suspension following arrest pending legal disposition of their respective cases.
The investigation proceeding of the Division culminated in a determination and order dismissing the petitioner’s complaint for "no probable cause.”
From the Division’s determination and order, petitioner appealed to the State Human Rights Appeal Board. Petitioner on said appeal, there appearing by counsel, urged reversal of the Division’s determination and order of dismissal of the complaint, citing State Div. of Human Rights v. Kilian Mfg. Corp. (35 NY2d 201) and relying on statistical data evidencing that a greater proportion of blacks are arrested than whites. As a consequence thereof, citing Matter of Sontag v. Bronstein *23(33 NY2d 197), counsel contended that Xerox’ policy of suspension in case of an employee’s arrest has a racially discriminatory practice. The Appeal Board acknowledged impermissible discriminatory practice. The Appeal Board acknowledged the propriety of the acceptance of statistical data relied upon by petitioner’s counsel and the theory of resulting racially discriminatory impact, with a shifting of the burden to the employer affirmatively to legitimatize its action. The Appeal Board however distinguished the instant case as involving the suspension of a black already employed, whose suspension was the result of a voluntary act which involved petitioner’s arrest for a “serious crime,” which policy was equally applied to all employees; and determined that Xerox’ suspension policy “appears to be a business judgment” obviating probable cause that such action was an unlawful discriminatory practice.
Petitioner, in urging reversal of the respective orders of the Division and Appeal Board in dismissal of the petitioner’s complaint without a hearing for lack of probable cause, contends (a) that Xerox’ policy of suspending persons who are arrested has a racially discriminatory impact; (b) that the record is devoid of proof of business necessity justifying such discriminatory practice; and (c) that the determination and order of the Division and Appeal Board are arbitrary and without support in law or in fact.
We stated in State Div. of Human Rights v. Buffalo Auto Glass Co. (42 AD2d 678): “In order to obtain a hearing (Executive Law, § 297, subd. 4, par. a) more than a simple question of fact must appear, otherwise a hearing would be mandated in all cases and the conference and conciliation procedures established by the statute would serve no purpose. Instead, a hearing is required when questions of fact result from a conference and upon granting full credence, as the Division must, to the complainant’s version of the events, there is evidence of unlawful discrimination.” On the facts of the case before us, it is obvious that, giving full credence to the petitioner’s complaint, there is no evidence of unlawful discrimination because of race, sex, color, creed or national origin, inasmuch as the same policy applies to all employees, not only to those who happen to be nonwhites.
An analysis of decisional law on the subject would indicate limitation to automatic self-executing criteria involving non-job-related standards. That is to say, qualification or disqualification thereby results in automatic suspension affecting em*24ployment and terms or privileges thereunder (see Griggs v. Duke Power Co., 401 US 424; Bridgeport Guardians v Members of Bridgeport Civ. Serv. Comm., 482 F2d 1333 [involving standardized general intelligence tests]; Robinson v Lorillard Corp., 444 F2d 791; United States v St. Louis-San Francisco Ry. Co., 464 F2d 301, cert den 409 US 1116 [involving promotional forfeiture of seniority, where prestatutory civil rights discrimination existed]; Matter of Sontag v Bronstein, 33 NY2d 197, supra; New York State Div. of Human Rights v New York-Pennsylvania Professional Baseball League, 36 AD2d 364, affd 29 NY2d 921; State Div. of Human Rights v New York City Dept. of Parks & Recreation, 38 AD2d 25 [involving arbitrary physical standards]; Board of Educ. of Union Free School Dist. No. 2, East Williston, Town of North Hempstead v New York State Div. of Human Rights, 42 AD2d 49, affd 35 NY2d 673; Union Free School Dist. No. 6 v New York State Human Rights Appeal Bd., 35 NY2d 371 [involving mandatory maternity leaves of absence]).
In the instant case Xerox’ suspension policy is not so self-executing and automatic. An arrest for a serious violation merely sets in motion a rational procedure for review by the company of all facts and circumstances with possible discretionary implementation by suspension. While such policy might conceivably be “pregnant” with possible discriminatory implementation or enforcement, no such evidence here appears in the record. Rather, petitioner relies solely upon statistical evidence and the racially discriminatory impact therefrom. If suspension were the automatic result of arrest under Xerox’ policy, petitioner’s argument would, under decisional law, have merit. However, upon our analysis such suspension policy of Xerox accorded discretionary determination to be made in each individual case; and absent any proof in the record of other factors to establish discriminatory implementation thereof, the Division’s determination and order, in finding no probable cause and dismissal of petitioner’s complaint as affirmed by the Appeal Board, was neither arbitrary nor capricious and was in all respects proper. Such conclusion renders immaterial the resolution of any factual issue concerning business necessity or justification, as urged by petitioner. (See Matter of Jwayyed v New York Tel. Co., 42 AD2d 663; State Div. of Human Rights v Buffalo Auto Glass Co., 42 AD2d 678; Matter of Pepsi-Cola Metropolitan Bottling Co. v State Human Rights Appeal Bd., 42 AD2d 760; Eastman *25Kodak Co. v State Div. of Human Rights, 44 AD2d 888; Matter of New York Tel. Co. v Wethers, 36 AD2d 541, afFd 30 NY2d 791.)
The determination should be confirmed.